DETAILED ACTION
This office action is responsive to the claims filed on April 13th 2021. Claims 1, 3, 5, and 9-18 are pending in the application.
Response to Amendment
The amendment to the specification and claims filed on April 13th, 2021 are sufficient to overcome the objection and rejections under 112(b) with regards to the term “supercooling.” Claims 6-8 have been cancelled and therefore the rejection under 112(b) are withdrawn. The amendments to Claim 9 are sufficient to overcome the objection and rejection under 112(b) from the previous office action.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Applicant has not provided arguments or acknowledged examiners interpretation under 112(f) therefore the “control section” of claims 1, 3, 5 and 9-18 is still interpreted as laid out in the previous office action. 
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites: “upon determining, for the obtained multiple temperature differences, determined that the difference is equal . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly added claim 18 recites the limitation “the rotation speed of a third compressor having a greater stroke volume than a fourth compressor is decreased as compared to the rotation speed of the fourth compressor based on the reference stroke volume ratio.” The closest written description can be found in paragraph 47 of applicant’s specification. Paragraph 47 states that the compressor with a larger stroke volume is decreased with respect to the compressor with the smaller stroke volume. However this is clearly disclosed as “in the case of increasing the compressor rotation speed.” The identified section of Claim 18 states that the compressor with a larger stroke is decreased more than the compressor with the smaller stroke in a case of decreasing compressor speed. There is no support to be found for this case in the by a smaller decrement as compared to the rotation speed of the fourth compressor based on the reference stroke volume ratio.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5 and 9-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 1: L 11-12, calls for the limitations of “the obtained multiple degrees of subcooling from each outdoor unit” which is confusing as it appears to claim plural multiple degrees of subcooling from each outdoor unit when “a degree of subcooling at the outlet …of each outdoor unit was previously cited.” As such the claim is indefinite in scope. In L 22-23, the recitation of “each outdoor unit “ is confusing as it is unclear which particular one of the previously cited outdoor unit recited above applicant is referring to i.e  whether it refers to “the multiple outdoor units”, the “number of outdoor units having the higher  degree of subcooling that the target value” or the “number of outdoor unit 
With regards to Claim 3: the claim calls for the limitation of “the obtained multiple refrigerant temperature differences of each outdoor unit” which is confusing as it claims plurals while a single “refrigerant temperature difference between an inlet and an outlet of a subcooling circuit of each outdoor unit” was previously cited. The last line calls for the limitation of “each outdoor unit” which is confusing as it is unclear which particular one of the previously cited outdoor unit recited above applicant is referring to i.e whether it refers to “the multiple outdoor units,” the “number of outdoor units having the higher degree of subcooling that the target value” or the “number of outdoor unit having the lower degree of subcooling than the target value”. For the sake of prosecution it is interpreted the claim is referring to all of the outdoor units.
With regards to Claim 9: L 12 calls for the limitation of “an outdoor unit” which is confusing as it is unclear which particular one of the various previously cited outdoor units applicant is referring to.  L 14 calls for the limitation of “a compressor” which is confusing as it is unclear how it related to the previous recitation of a compressor above. L 15 calls for the limitation of “having a lower degree of subcooling …” is confusing as it is unclear which particular one of the previously cited structures applicant is referring to. It is suggested that the commas be deleted before this phrase “having a lower degrees …”
With regards to Claim 18: The claim recites recites “a plurality of compressors of the outdoor units having the higher degree of subcooling than the target value,” and “a first compressor,” a “second compressor,” “a plurality of compressors of the outdoor units having a lower degree of subcooling than the target value” and “a third compressor” and “a fourth compressor.” It is unclear if the first, second, third and fourth compressors are part of the plurality of compressors or separate compressors. For the same of prosecution it shall be interpreted that the claim reads : The air-conditioning device according 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (JP2011/208928, hereinafter referred to as Naito) in view of Ogata et al. (US2011/0011080, hereinafter referred to as Ogata) and Okochi (US10415846).
With regards to Claim 9, Naito discloses an air-conditioning device (Fig. 1) including multiple outdoor units (10a and 10b in Fig. 1) and an indoor unit (40a, Fig. 1) connected to the multiple outdoor units through a pipe (30 or 34 in Fig. 1), comprising: a control section (71a and b Fig. 1) configured to: obtain, before refrigerant charging to a refrigerant circuit including the multiple outdoor units and the indoor unit is completed (Air conditioning systems always require a recharge after continued use. Therefore it is inherently disclosed that the control strategy of Naito will be run before an upcoming 
With regards to Claim 9, Naito is silent towards the control section obtaining a target value of the degree of sub cooling based on the obtained multiple degrees of sub cooling. Paragraph 36 of the specification shows the control strategy of Naito uses the max obtained degree of sub cooling amongst the outdoor units and the minimum obtained degree of sub cooling amongst the outdoor units to calculate a threshold for determining which outdoor unit has its compressor speed increased or decreased. Naito therefore is also silent towards increasing a rotation speed of a compressor of an outdoor unit having a higher degree of sub cooling than the target value and decreasing a rotation than the target value. Naito further appears to be silent towards the increase and decrease of rotation speed being done “based on a stroke volume of the compressor” and that “at least one compressor of the outdoor units has a different stroke volume than another compressor of the outdoor units.”
Ogata teaches that it is known in the art to provide a refrigeration system with compressors having displacement volumes (Paragraph 80, interpreted as the same as stroke volume, as the stroke of a piston is what displaces a fluid or gas during a compression stroke). Paragraph 80 of Ogata clearly states that when controlling the speed of two different displacement compressors, the increment or decrement value for said speed control cannot be the same, but based on the displacement volume of the compressors, specifically a ratio between the stroke volumes. Paragraphs 81 and 82 of Ogata state this control adjustment improves compressor reliability and prevents large imbalances. 
A person of ordinary skill in the art at the time of filing would understand that multi compressor systems can have compressors which have the same stroke volume, compressors with variable displacement, or compressors that have different stroke volumes from each other. Ogata clearly teaches it is known in the art to provide a refrigeration system with compressors that have different stroke volumes from each other. Therefore it would have been obvious to try providing the system of Naito with at least one compressor with a different stroke volume than another compressor of the outdoor units, in an attempt to improve system performance, with the expected result of providing the optimal cooling capacity for each outdoor unit. A person of ordinary skill in the art would have then found it obvious to modify the control strategy of Naito by basing the increase and decrease of compressor speed on the stroke volume of the compressors, specifically a ratio of compressor volumes, as taught by Ogata, so that compressor reliably is improved and imbalance is prevented. 
	Okochi teaches a device for performing refrigerant equalization amongst multiple outdoor units (Paragraph 8). Okochi controls the speed of compressor (1, Fig.1) of a first outdoor unit (51, Fig. 1) and 
	The only difference between the combination of Naito and Ogata and the claimed invention is the reference value used to control the decrease and increase in speed of the compressor of each outdoor unit. Okochi states that the target value used as a reference value for the increase and decrease of the compressor speed can be any value between the obtained values of the system. In view of this a person of ordinary skill in the art would understand that changing which reference or target value is 
With regards to Claim 17, the combination of Naito, Ogata and Okochi discloses the air-conditioning device according to claim 9, wherein the control section determines, for the obtained multiple degrees of sub cooling, whether or not the difference is equal to or greater than a threshold (Paragraph 36 of Naito states that the algorithm begins by determining if Tmax and Tmin are within a threshold. When the difference between the outdoor units is decreased to be below the threshold value the determination is completed.), and upon determining, for the obtained multiple degrees of sub cooling, the difference is equal to or greater than the threshold, the target value of the degree of sub cooling is obtained based on the obtained multiple degrees of sub cooling (Paragraph 36 of Naito states that once the control section determines the max and min values have a greater difference than the threshold the control section obtains the sub cooling degrees of the outdoor units and controls them to the target value, which in the case of the combination of Naito, Ogata and Okochi, is between a value max and min obtained values.).
With regards to Claim 18, the combination of Naito, Ogata and Okochi discloses The air-conditioning device according to claim 9, wherein the control section is configured to (Because the limitation is recited as “configured to” it is interpreted that the control section of the prior art need only be capable of performing the claimed limitations): upon increasing the rotation speed of a plurality of compressors of the outdoor units having the higher degree of subcooling than the target value, the rotation speed of a first compressor of said plurality having a smaller stroke volume than a second .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over The combination of Naito Ogata and Okochi as applied to claim 9 above, and further in view of Kang et al. (US2006/0137366, hereinafter referred to as Kang).
With regards to Claim 15, the combination of Naito, Ogata and Okochi discloses the air-conditioning device according to claims 9, but is silent towards the further limitations of Claim 15.
Kang teaches a device for determining the proper refrigerant charge in an air-conditioning system. The device of Kang includes a charging controller that measures the actual charge amount in the system and determines if it the proper amount of refrigerant is charged in the system (Paragraph 22). Paragraphs 31-33 of Kang state that the charging controller can use an obtained sub cooling degree to determine actual charge amount. Paragraph 2 of Kang states that maintaining the proper charge level prevents premature failure of the system. 
. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over The combination of Naito, Ogata and Okochi as applied to claim 9 above, and further in view of Oka et al. (US10337769, hereinafter referred to as Oka).
With regards to Claim 16, the combination of Naito, Ogata and Okochi discloses the air-conditioning device according to claim 9, wherein the control section obtains, as the target value, a value between the obtained multiple degrees of sub cooling (Paragraph 63 of Okochi). It is noted that an average value is inherently between the two obtained values. 
With regards to Claim 16, the Combination of Naito, Ogata and Okochi is silent towards that value between the obtained values being an average of the obtained multiple degrees of sub cooling. 
Oka teaches a refrigerant balance control amongst indoor units (Paragraph 14 Summary of invention). Oka calculates the average sub cooling degree amongst the indoor units periodically and uses it as a target value during the control of the supercooling degree of each indoor unit (Paragraph 42). 
The combination of Naito, Ogata and Okochi discloses a target value between the obtained sub cooling degrees but does not specify explicitly how the exact value is determined. An average is the simplest way to calculate a sub cooling degree across the entire system using the individual obtained sub cooling degrees. A person of ordinary skill in the art would find it obvious to modify the control section of the Combination of Naito, Ogata and Okochi, by adding the logic of calculating the average .
Response to Arguments
Applicant’s arguments, filed April 13th, 2021, with respect to the rejections of claims 1 and 3 have been fully considered and are persuasive.  The rejections under 103 of claims 1-3 and their dependent claims have been withdrawn. Examiner agrees the prior art as cited does not disclose, teach or suggest increasing the speed by a value determined by dividing a preset increment by a number of outdoor units having the higher degree of subcooling than the target value and decreasing the speed by a value determined by dividing a preset decrement by a number of outdoor units having the lower degree of subcooling than the target value.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 9 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ogata.
Allowable Subject Matter
Claims 1, 3, 5, 9-18  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of any intervening claims. Claim 13 must also be rewritten to overcome the objection to the claim.
The following is a statement of reasons for the indication of allowable subject matter:  Both independent claims 1 and 3 have been amended to include limitations directed towards increasing the speed by a value determined by dividing a preset increment by a number of outdoor units having the higher degree of subcooling than the target value and decreasing the speed by a value determined by dividing a preset decrement by a number of outdoor units. The Chuma reference from the previous office action taught the use of a preset increment and decrement value used for increasing and . 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763